In an action to recover damages for (1) breach of an alleged agreement between plaintiff and defendant Rauland-Borg Corporation; (2) inducing said breach of agreement; (3) conspiracy to deprive plaintiff of its customers and good will; and (4) conspiracy to create a monopoly, plaintiff appeals from an order of the Supreme Court, Westchester County, entered January 12, 1966, which granted said defendant’s motion to dismiss the complaint as to it on the ground that the court lacks jurisdiction of its person (CPLR 3211, subd. [a], par. 8). Order affirmed, with $10 costs and disbursements to respondent Rauland-Borg Corporation. In our opinion, defendant Rauland-Borg Corporation did not have the minimum contacts in New York required for acquisition of jurisdiction over it in personam (Kramer v. Vogl, 17 N Y 2d 27); and plaintiff’s allegations are insufficient to sustain the necessary jurisdictional finding that said defendant committed any tortious act within the State (Jennings v. Burlington Inds., 19 A D 2d 877; Magnaflux Corp. v. Foerster, 223 F. Supp. 552).
Beldoek, P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.